DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of Amendment
	The following office action is in response to the applicant’s amendment filed on 01/19/2021.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/20/2021 was filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
FIG. 48: As written, the specification includes “The surgical visualization system 2600 can also include a structured light source and a receiver/image sensor 2068 […]” [0233], however FIG. 48 does not include the label 2068. The examiner believes that this could be a typo. FIG. 48 includes a receiver 2608, which the examiner assumes is the same as the receiver/image sensor 2068. The examiner recommends confirming whether this assumption is correct and amending either the specification or FIG. 48 to remedy this issue.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-4, 6-9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable by Reiter et al. US 20140336461 A1 “Reiter” and further in view of Tanaka et al. US 20160038004 A1 “Tanaka”.
In regard to claim 1, Reiter teaches “A surgical visualization system, comprising:” [0003]; “an emitter […]” [Claim 1, 0069, 0070]; “a receiver […]” [0082, 0040, Claim 1]; “an imaging system comprising a display; and a control circuit in signal communication with the receiver, wherein the control circuit is configured to: receive data from the receiver representative of an image of the hidden portion of the surgical device; and provide the image of the hidden portion of the surgical device to the display” [0073, 0041].
In regard to a surgical visualization system, Reiter discloses “the present subject matter described here is a Surgical Structured Light (SSL) system that includes a real-time 3D sensor that measures and models the surgical site during a procedure. The present subject matter provides real-time, dynamic 3D visual information of the surgical environment using a standard laparoscopic setup” [0003]. Since the SSL system can provide real-time, dynamic 3D visual information of the surgical environment, under broadest reasonable interpretation, the SSL system constitutes a surgical visualization system.
In regard to an emitter, Reiter discloses “a light source, the light source producing light at a frequency invisible to the human eye; a dispersion unit, the dispersion unit projecting a predetermined pattern of light from the invisible light source; an instrument, the instrument projecting the predetermined pattern of invisible light onto a target area” [Claim 1]. In this case, the light source coupled with the dispersion unit constitutes an emitter because it is capable of producing light and projecting that light in a predetermined pattern. Additionally, since the instrument projects the predetermined pattern of light onto a target area, under broadest reasonable interpretation, this predetermined pattern of light is cable of penetrating tissue. Furthermore, Reiter discloses “In some embodiments the light source 600 can be a laser and the corresponding dispersion unit 500 includes a dispersion grating. In other embodiment the light source can be a light emitting diode (LED) and the corresponding dispersion unit is configured as a dispersion mask” [0069]. Since the light source 
In regard to a receiver, Reiter discloses “The reception channel receives all of the light in the scene, both the blue pattern light and all of the standard light of the surgical site” [0082]. Since the reception channel receives all of the light of the surgical site, under broadest reasonable interpretation the reception channel constitutes a receiver that is capable of detecting the plurality of tissue-penetrating waveforms. Furthermore, Reiter discloses “By knowing the structure of the pattern of light received by the camera, it is possible to compute 3D information” [0040] and “an imaging system comprising a first camera; a second camera […] wherein the second camera images the target area and predetermined pattern of invisible light to compute a three-dimensional image” [Claim 1]. Since the second camera can receive the pattern of light to compute a three-dimensional image, under broadest reasonable interpretation, this camera constitutes a receiver.
In regard to the imaging system comprising a display, Reiter discloses “In accordance with another aspect of the disclosed subject matter, a processor executing software can be provided which encompasses both the algorithms required to reconstruct the scene with the observed imagery as well as the user interface (UI) display 700 which is presented to the surgeon” [0073]. Therefore, the system is 
In regard to a control circuit in signal communication with the receiver, Reiter discloses “The present subject matter provides for a functional SSL for use during laparoscopy […] In one embodiment an IR laser light source is diffracted with a special grating with a known pattern and an IR camera images the scene with the projected pattern and allows for a processor within the user interface to compute a depth image for presentation to the surgeon” [0041]. A laparoscopy, by definition includes inserting a surgical device such as a fiber-optic instrument to view organs or perform small-scale surgery within the abdominal cavity, and in this case, the position of this surgical device is provided though the Surgical Structured Light (SSL) system. In order for the processor to be able to compute a depth image to present to the surgeon (i.e. on a display), the processor had to have been in signal communication with the receiver (i.e. the IR camera). Additionally, since the processor had to have received the projected pattern in order to compute and present the depth image to the surgeon, under broadest reasonable interpretation, the processor constitutes a control circuit that is configured to receive data from the receiver (i.e. the IR camera) representative of an image of a hidden portion of a surgical device; and provide the image of the hidden portion of the surgical device to the display. 
Reiter does not teach that the emitter is “configured to emit a plurality of tissue-penetrating waveforms selected to penetrate a surface of the tissue and reach at least two distinct targets positioned below the surface of the tissue, wherein the at least two distinct targets comprises a hidden portion of a surgical device” or that the receiver is “configured to detect the plurality of tissue-penetrating waveforms”.
Tanaka teaches that the emitter is “configured to emit a plurality of tissue-penetrating waveforms selected to penetrate a surface of the tissue at least two distinct targets positioned below the surface of the tissue, wherein the at least two distinct targets comprises a hidden portion of a 
In regard to the emitter being configured to emit a plurality of tissue-penetrating waveforms selected to penetrate a surface of the tissue, Tanaka discloses “The light source control section 190 controls the light source section 500, and causes the light source to selectively emit the normal light or the special light as illumination light” [0069] and “A wavelength band of 390 to 445 nm or 530 to 550 nm is selected from the viewpoint of absorption by hemoglobin and the ability to reach a surface area or a deep area of tissue” [0070]. In this case, the light source section 500 constitutes an emitter. Additionally, since the wavelength band can be selected such that the waveforms have the ability to reach a deep area of tissue, under broadest reasonable interpretation, the emitter (i.e. the light source section 500) is configured to emit a plurality of tissue penetrating waveforms selected to penetrate a surface of tissue. 
In regard to least two distinct targets positioned below the surface of the tissue, Tanaka discloses “It is also possible to capture a blood vessel situated in a deep area of tissue using NBI (described later), and detect the position of the blood vessel. According to the second embodiment, it is possible to detect the position of the treatment tool and the position of the specific part from an image, and it is unnecessary to provide a large-scale apparatus” [0065]. Since the position of the treatment tool and the position of a blood vessel can be determined within the second embodiment, under broadest reasonable interpretation the tissue-penetrating waveforms had to have reached at least two distinct targets (i.e. the treatment tool and the blood vessel) positioned below the surface of the tissue.
In regard to the tissue-penetrating waveform reaching a hidden portion of the surgical device, Tanaka discloses “According to the second embodiment, it is possible to assign a detection mark to a part (e.g. the handle of the treatment tool) that is necessarily observed, and detect the position of the end of the treatment tool that is hidden behind tissue based on the position of the mark detected from the image and size information about the treatment tool” [0065]. In order to detect the position of the 
In regard to the receiver being configured to detect the plurality of tissue-penetrating waveforms, Tanaka discloses “The image acquisition section 110 receives the captured image (image data) output (transmitted) from the imaging section 200, and outputs the captured image to the image processing section 150 and the distance information acquisition section 120” [0049]. In order for the image acquisition section 110 to receive the image data, under broadest reasonable interpretation, the emitter (i.e. the light source section 500) had to have emitted the tissue-penetrating waveforms. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the surgical visualization system of Reiter such that the emitter can emit a plurality of tissue penetrating waveforms selected to penetrate a surface of the tissue and the receiver can detect the tissue-penetrating waveforms as disclosed in Tanaka in order to emit light into the surgical area and receive the signal reflected from within the tissue. When performing surgical procedures, it is important to know the position of the surgical device within the tissue. Using an emitter that can emit tissue-penetrating waveforms at multiple locations can provide the user with a better understanding of how the surgical device is positioned within the tissue. Combining the prior art elements according to known techniques would yield the predictable result of observing target locations within the tissue of the patient.
In regard to claim 3, due to its dependence on claim 1, this claim inherits the references disclosed therein. Likewise, Reiter teaches “The surgical visualization system of Claim 1, further comprising a tissue surface mapping system comprising a structured light source,” [0043] “wherein the control circuit is further configured to: receive data from the tissue surface mapping system representative of a three-dimensional representation of a tissue surface; provide the three-dimensional 
In regard to a tissue surface mapping system comprising a structured light source, Reiter discloses “Further, real-time texture mapping of the geometry using the 2D viewing textures can be performed since the images are already registered (i.e. the system can identify which particular pixel(s) imaged a 3D location, thereby allowing for the 3D image to be combined with the 2D image” [0043]. Since real-time texture mapping can be performed, under broadest reasonable interpretation, the system is capable of mapping the tissue texture and therefore represents a tissue surface mapping system. In regard to the structured light source, Reiter discloses “The present disclosure solved the aforementioned shortcomings of conventional laparoscopic imaging systems using a technique called Structured Light (SL), whereby a known pattern of light is projected into the scene and then imaged with a camera system” [0068]. Since a known pattern of light (i.e. a structured light) can be projected into the surgical scene, under broadest reasonable interpretation a structured light source had to have been present.  
In regard to the control circuit receiving data from the tissue surface mapping system representative of a three-dimensional representation of a tissue surface, Reiter discloses “The present subject matter provides for a functional SSL for use during laparoscopy […] In one embodiment an IR laser light source is diffracted with a special grating with a known pattern and an IR camera images the scene with the projected pattern and allows for a processor within the user interface to compute a depth image for presentation to the surgeon” [0041]. Since the processor had to have received the projected pattern in order to compute and present the depth image to the surgeon, under broadest reasonable interpretation, the processor constitutes a control circuit that is configured to receive data from the tissue surface mapping system. In regard to a three-dimensional representation of the tissue 
In regard to providing the three-dimensional representation of the tissue surface to the display, Reiter discloses “The IR system color-codes its output (to denote depth) in real-time to display a 3D rendition of the surgical scene alongside the standard 2D image. Furthermore, real time texture can be added to the 2D image since the 3D images are already registered” [0058]. Since the 3D rendition of the surgical scene can be displayed, under broadest reasonable interpretation, the control circuit (i.e. the processor) is capable of providing the three-dimensional representation of the tissue surface to the display. 
In regard to overlaying, on the display, the image of the hidden portion of the surgical device over the three-dimensional representation of the tissue surface, Reiter discloses “This present subject matter provides real-time, dynamic 3D visual information of the surgical environment using a standard laparoscopic set up. This capability allows registration of pre- and intra-operative imaging, online metric measurements of tissue, and improved navigation and safety within the surgical field” [0018] and “One embodiment of the present disclosure comprises software including registration and modeling software to take the 3D point clouds, build meshes from these clouds, and texture map the 2D imagery onto the models. This software is operated by processors housed within the user interface which includes a display for the surgeon's viewing of the surgical site” [0064]. Furthermore, Reiter discloses “In accordance with another aspect of the disclosed subject matter, a processor executing software can be provided which encompasses both the algorithms required to reconstruct the scene with the observed imagery as well as the user interface (UI) display 700 which is presented to the surgeon. […] Additionally, 
In regard to claim 4, due to its dependence on claim 1, this claim inherits the references disclosed therein. Likewise, Reiter discloses “The surgical visualization system of Claim 1, wherein the surgical device comprises a robotic surgical tool” [0076].
In regard to the surgical device comprising a robotic surgical tool, Reiter discloses “There are numerous additional applications for this type of real-time dense 3D information is obtainable. Surgical robotics is an obvious domain for application of the SSL system, whereby more automation may be possible with the existence of better 3D measurement capabilities” [0076]. Surgical robotics inherently involves utilizing a robotic surgical tool as a surgical device. Since the real-time 3D imaging system of the present disclosure can be used within surgical robotics, under broadest reasonable interpretation the surgical visualization system can be used to locate a position of a robotic surgical tool within the body.
In regard to claim 6, due to its dependence on claim 1, this claim inherits the references disclosed therein. Likewise, Reiter teaches “The surgical visualization system of Claim 1, wherein the 
In regard to a first waveform configured to target the hidden portion of the surgical device, Reiter discloses “The system of claim 13, wherein the first optical channel projects the predetermined pattern of light onto the target area” [Claim 14]. Since the laparoscope includes the first and second optical channels” [Claim 13], and the laparoscope represents a surgical device that is inserted into the body such that a hidden portion is located within the body, under broadest reasonable interpretation, the first optical channel can project a predetermined pattern of light (i.e. a first waveform) to target the hidden portion of the surgical device (i.e. the laparoscope). 
In regard to a second waveform configured to target an anatomical structure, Reiter discloses “Another possible use is to perform a very accurate small surface reconstructions of anatomy” [0075]. Furthermore, Reiter discloses “Since a 3D model has been reconstructed, the surgeon can rotate and translate the model to obtain novel views of the anatomy that are not possible with a standard 2D image” [0097]. Since the system can be used to develop accurate small surface reconstructions of anatomy and the surgeon can rotate and translate the 3D model of the anatomy, under broadest reasonable interpretation, a second waveform configured to target an anatomical structure had to have been used in order to generate the 3D model of the anatomy.
In regard to claim 7, due to its dependence on claim 6, this claim inherits the references disclosed therein. Likewise, Reiter teaches “The surgical visualization system of Claim 6, wherein the control circuit is further configured to identify a first spectral signature corresponding to the hidden portion of the surgical device and a second spectral signature corresponding to the anatomical structure” [0041, 0048].

In regard to identifying a first spectral signature corresponding to the hidden portion of the surgical device, Reiter discloses “A pattern of structured light, either in the infrared spectrum of a reduced band of visible light in conjunction with a notch filter, is projected on the tissue of interest by the endoscope” [0048]. Since the IR camera can provide an image of the projected light pattern to the processor to compute a depth image [0041] and the pattern of structured light can be within the infrared spectrum, under broadest reasonable interpretation, the control circuit (i.e. the processor) can identify a first spectral signature corresponding to the hidden portion of the surgical device (i.e. the endoscope).
In regard to identifying a second spectral signature corresponding to the anatomical structure, Reiter discloses “In an exemplary embodiment, the notch filter of the presently disclosed SSL system is configured to restrict wavelength within the blue spectrum, however alternative portions of the spectrum can be restricted if so desired” [0071]. Furthermore, Reiter discloses “Another possible use is to perform a very accurate small surface reconstructions of anatomy” [0075]. Furthermore, Reiter discloses “Since a 3D model has been reconstructed, the surgeon can rotate and translate the model to obtain novel views of the anatomy that are not possible with a standard 2D image” [0097]. Since the notch filter can restrict the wavelength within the blue spectrum and a 3D model of the anatomical structure can be generated and manipulated by the surgeon, under broadest reasonable interpretation, 
In regard to claim 8, due to its dependence on claim 7, this claim inherits the references disclosed therein. Likewise, Reiter teaches “The surgical visualization system of Claim 7, wherein the control circuit is further configured” [0041].
In regard to the control circuit, Reiter discloses “discloses “The present subject matter provides for a functional SSL for use during laparoscopy […] In one embodiment an IR laser light source is diffracted with a special grating with a known pattern and an IR camera images the scene with the projected pattern and allows for a processor within the user interface to compute a depth image for presentation to the surgeon” [0041]. As stated previously, the processor constitutes a control circuit since it is capable of computing a depth image and presenting it to the surgeon.
Reiter does not explicitly teach “to determine a distance between the hidden portion of the surgical device and the anatomical structure”.
Tanaka teaches “to determine a distance between the hidden portion of the surgical device and the anatomical structure” [0065].
In regard to the hidden portion of the surgical device, Tanaka discloses “According to the second embodiment, it is possible to assign a detection mark to a part (e.g., the handle of the treatment tool) that is necessarily observed, and detect the position of the end of the treatment tool that is hidden behind tissue based on the position of the mark detected from the image and size information about the treatment tool (as described later)” [0065]. Therefore, the position of the end of the treatment tool that is hidden behind tissue can be detected.
In regard to determining a distance between the first critical structure and the second critical structure, Tanaka discloses “The distance information acquisition section detects the position of the treatment tool 210 and the position of the specific part from the captured image, and acquires the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the surgical visualization system of Reiter such that the emitter can emit a plurality of tissue penetrating waveforms selected to reach a first critical structure and a second critical structure and determine a distance between the first critical structure and the second critical structure as disclosed in Tanaka in order to decrease the likelihood of damaging healthy tissue when performing a surgical procedure. When performing surgical procedures, it is important to know the position of the surgical device within the tissue. Using an emitter that can emit tissue-penetrating waveforms at multiple locations can provide the user with a better understanding of how the surgical device is positioned within the tissue. Furthermore, by calculating the distance between the first and second critical structures (i.e. the treatment tool and the blood vessel, respectively), the physician can determine whether the treatment tool needs to be repositioned within the body of the patient. Combining the prior art elements according to known techniques would yield the predictable result of observing target locations within the tissue of the patient.
In regard to claim 9, due to its dependence on claim 8, this claim inherits the references disclosed therein. That being said, Reiter does not explicitly teach “wherein the display is configured to convey the distance between the hidden portion of the surgical device and the anatomical structure”.
Tanaka teaches “wherein the display is configured to convey the distance between the hidden portion of the surgical device and the anatomical structure” [Claim 9].

In regard to the display being configured to convey the distance between the hidden portion of the surgical device and the anatomical structure, Tanaka discloses “the notification processing section performing the notification process that displays at least one of the depth of the specific part and the distance information on a display section” [Claim 9]. Therefore, the distance between the hidden portion of the surgical device and the anatomical structure can be displayed.
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the surgical visualization system of Reiter so as to include the determination of the distance between the imaging system and the anatomical structure disclosed in Tanaka in order to determine the position of the imaging system relative to the target area. When an endoscope or laparoscope is positioned within the body it is important to determine the position of that instrument when advancing the device to toward the region of interest. Without knowing the distance between the imaging system and the anatomical structure of interest, it is possible for the surgeon to damage surrounding tissue. By determining the distance between the imaging system (i.e. the endoscope or laparoscope) and the anatomical structure, the physician can be made aware of the position of the surgical device and can therefore determine the steps necessary to position the device in the desired location within the patient.
In regard to claim 11, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said Reiter teaches “wherein the control circuit comprises a processor […] 
In regard to a control circuit receiving data from the receiver, Reiter discloses “The present subject matter provides for a functional SSL for use during laparoscopy […] In one embodiment an IR laser light source is diffracted with a special grating with a known pattern and an IR camera images the scene with the projected pattern and allows for a processor within the user interface to compute a depth image for presentation to the surgeon” [0041]. A laparoscopy, by definition includes inserting a surgical device such as a fiber-optic instrument to view organs or perform small-scale surgery within the abdominal cavity, and in this case, the position of this surgical device is provided though the Surgical Structured Light (SSL) system. In order for the processor to be able to compute a depth image to present to the surgeon (i.e. on a display), the processor had to have been in signal communication with the receiver (i.e. the IR camera). Additionally, since the processor had to have received the projected pattern in order to compute and present the depth image to the surgeon, under broadest reasonable interpretation, the processor constitutes a control circuit that is configured to receive data from the receiver (i.e. the IR camera) representative of an image of a hidden portion of a surgical device; and provide the image of the hidden portion of the surgical device to the display as disclosed in Tanaka. 
Reiter does not explicitly teach “a memory communicatively coupled to the processor, and wherein the memory stores instructions executable by the processor to:”.
Tanaka teaches “a memory communicatively coupled to the processor, and wherein the memory stores instructions executable by the processor to:” [0019]; “receiving data from the receiver representative of the image of the hidden portion of the surgical device” [0062]; and provide the image of the hidden portion of the surgical device to the display” [0053].
In regard to a memory communicatively coupled to the processor, and wherein the memory stores instructions executable by the processor, Tanaka discloses “The endoscope apparatus and the like 
In regard to the hidden portion of the surgical device, Tanaka discloses “According to the second embodiment, it is possible to assign a detection mark to a part (e.g., the handle of the treatment tool) that is necessarily observed, and detect the position of the end of the treatment tool that is hidden behind tissue based on the position of the mark detected from the image and size information about the treatment tool (as described later)” [0065]. Therefore, the position of the end of the treatment tool that is hidden behind tissue can be detected.
In regard to receiving data from the receiver representative of the image of the hidden portion of the surgical device, Tanaka discloses “the image acquisition section 110 acquires the captured image that has been captured by the imaging section 200 and includes an image of the specific part (e.g., blood vessel) and the treatment tool” [0062]. As stated previously, the surgical device (i.e. the treatment tool) can be hidden behind tissue. Since the image acquisition section 110 can receive image data indicative of the treatment tool and the treatment tool and the treatment tool can be hidden behind tissue, under broadest reasonable interpretation, the image acquisition section is capable of receiving data from the receiver representative of the image of the hidden portion of the surgical device.
In regard to providing the image of the hidden portion of the surgical device to the display Tanaka discloses “An image displayed on the display section 400 includes an image display area 10 in 
It would have been obvious to one or ordinary skill in the art before the effective filing date of the instant application to combine the processor of Reiter with the memory and the display of the hidden portion of the surgical device as disclosed in Tanaka in order to store the instructions to be executed by the control circuit. By having a memory to store the instructions of receiving data from the receiver and providing the image of the hidden portion of the surgical device to the display the physician does not have to create the program whenever a measurement is desired in a surgical procedure. Once the instructions stored in memory have been executed by the processor, the image of the surgical device within the patient can be presented to the physician and allow for the assessment of the position of the surgical device relative to the tissue of interest.
Claims 2 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Reiter et al. US 20140336461 A1 “Reiter” and Tanaka et al. US 20160038004 A1 “Tanaka” as applied to claims 1, 3-4, 6-9, and 11 above, and further in view of Mihailescu et al. US 20130237811 A1 "Mihailescu".
In regard to claim 2, Reiter teaches “The surgical visualization system of Claim 1” [0003] […] “the emitter and the receiver” [Claim 1, 0069, 0070, 0082, 0040].
In regard to a surgical visualization system, Reiter discloses “the present subject matter described here is a Surgical Structured Light (SSL) system that includes a real-time 3D sensor that measures and models the surgical site during a procedure. The present subject matter provides real-time, dynamic 3D visual information of the surgical environment using a standard laparoscopic setup.” [0003]. Since the SSL system can provide real-time, dynamic 3D visual information of the surgical environment, under broadest reasonable interpretation the SSL system constitutes a surgical visualization system.

In regard to a receiver, Reiter discloses “The reception channel receives all of the light in the scene, both the blue pattern light and all of the standard light of the surgical site” [0082]. Since the reception channel receives all of the light of the surgical site, under broadest reasonable interpretation the reception channel constitutes a receiver that is capable of detecting the plurality of tissue-
Reiter does not explicitly teach “further comprising a hyperspectral camera”.
Mihailescu teaches “further comprising a hyperspectral camera” [0105]. 
In regard to a hyperspectral camera, Mihailescu discloses “Embodiments using this method can include cameras that are sensitive to visible and/or infrared radiation. As such, the light source may emit in visible or IR. The camera(s) can also be a light-field camera, also called a plenoptic camera, a hyperspectral camera, or a compressive sensing camera” [0105]. Therefore the camera can include hyperspectral camera that includes the emitter and the receiver disclosed in Reiter.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the surgical visualization system of Reiter so as to include the hyperspectral camera of Mihailescu in order to simplify the imaging apparatus. A hyperspectral camera by definition analyses a wide spectrum of light instead of just assigning primary colors, within the visual light spectrum, to each pixel in the obtained image. By utilizing different spectral bands, the camera can provide more information regarding the target site being imaged. This additional information can allow the surgeon to assess the status of the tissue of the patient and therefore develop a treatment strategy. 
In regard to claim 12, Reiter teaches “A surgical visualization system, comprising: […], comprising:” [0003]; “an emitter […]” [Claim 1, 0069, 0070]; and “an image sensor configured to detect the plurality of tissue-penetrating waveforms” [0082, 0040, Claim 1]; and a control circuit in signal communication with […], wherein the control circuit is configured to” [0041].

In regard to an emitter configured to emit a plurality of tissue-penetrating waveforms, Reiter discloses “a light source, the light source producing light at a frequency invisible to the human eye; a dispersion unit, the dispersion unit projecting a predetermined pattern of light from the invisible light source; an instrument, the instrument projecting the predetermined pattern of invisible light onto a target area” [Claim 1]. In this case, the light source coupled with the dispersion unit constitutes an emitter because it is capable of producing light (i.e. with the light) and projecting that light in a predetermined pattern. Additionally, since the instrument projects the predetermined pattern of light onto a target area, under broadest reasonable interpretation this predetermined pattern of light is cable of penetrating tissue. Furthermore, Reiter discloses “In some embodiments the light source 600 can be a laser and the corresponding dispersion unit 500 includes a dispersion grating. In other embodiment the light source can be a light emitting diode (LED) and the corresponding dispersion unit is configured as a dispersion mask” [0069]. Since the light source generates light and the dispersion unit can include a dispersion grating or mask, under broadest reasonable interpretation, the dispersion grating or mask is capable of generating a plurality of tissue-penetrating waveforms, thus the emitter (i.e. the combination of the light source and the dispersion unit) is capable of emitting a plurality of tissue-penetrating waveforms. Additionally, Reiter discloses “To facilitate the precise placement of both cameras compactly, a beam splitter 120 is positioned at the tip of the laparoscope 110. A beam splitter 120 is an 
In regard to an image sensor configured to detect the plurality of tissue-penetrating waveforms, Reiter discloses “The reception channel receives all of the light in the scene, both the blue pattern light and all of the standard light of the surgical site” [0082]. Since the reception channel receives all of the light of the surgical site, under broadest reasonable interpretation the reception channel constitutes a receiver that is capable of detecting the plurality of tissue-penetrating waveforms. Furthermore, Reiter discloses “By knowing the structure of the pattern of light received by the camera, it is possible to compute 3D information” [0040] and an imaging system comprising a first camera; a second camera […] wherein the second camera images the target area and predetermined pattern of invisible light to compute a three-dimensional image” [Claim 1]. Since the second camera can receive the pattern of light to compute a three-dimensional image, under broadest reasonable interpretation, this camera constitutes a receiver.
In regard to a control circuit, Reiter discloses “The present subject matter provides for a functional SSL for use during laparoscopy […] In one embodiment an IR laser light source is diffracted with a special grating with a known pattern and an IR camera images the scene with the projected pattern and allows for a processor within the user interface to compute a depth image for presentation to the surgeon” [0041]. A laparoscopy, by definition includes inserting a surgical device such as a fiber-optic instrument to view organs or perform small-scale surgery within the abdominal cavity, and in this case, the position of this surgical device is provided though the Surgical Structured Light (SSL) system. In order for the processor to be able to compute a depth image to present to the surgeon (i.e. on a display), the processor had to have been in signal communication with the receiver (i.e. the IR camera). 
Reiter does not teach that the emitter is “configured to emit a plurality of tissue-penetrating waveforms selected to reach a first critical structure and a second critical structure positioned below the surface of the tissue”; that the imaging sensor is “configured to detect the plurality of tissue-penetrating waveforms”; to “receive data representative of a position of a first critical structure from the plurality of tissue-penetrating waveforms detected by the image sensor”; to “receive data representative of a position of a second critical structure from the plurality of tissue-penetrating waveforms detected by the image sensor”; and to “determine a distance between the first critical structure and the second critical structure”.
Tanaka teaches “configured to emit a plurality of tissue-penetrating waveforms selected to reach a first critical structure and a second critical structure positioned below the surface of the tissue” [0069, 0070, 0065], that the imaging sensor is “configured to detect the plurality of tissue-penetrating waveforms” [0049]; to “receive data representative of a position of the first critical structure from the plurality of tissue-penetrating waveforms detected by the image sensor” [0062]; to “receive data representative of a position of the second critical structure from the plurality of tissue-penetrating waveforms detected by the image sensor” [0062]; and to “determine a distance between the first critical structure and the second critical structure” [0062].
In regard to the emitter being configured to emit a plurality of tissue-penetrating waveforms selected to reach a first critical structure and a second critical structure positioned below the surface of the tissue, Tanaka discloses “The light source control section 190 controls the light source section 500, 
In regard to the tissue-penetrating waveforms reaching a first critical structure and a second critical structure positioned below the surface of the tissue, Tanaka discloses “It is also possible to capture a blood vessel situated in a deep area of tissue using NBI (described later), and detect the position of the blood vessel. According to the second embodiment, it is possible to detect the position of the treatment tool and the position of the specific part from an image, and it is unnecessary to provide a large-scale apparatus” [0065]. Since the position of the treatment tool (i.e. the first critical structure) and the position of a blood vessel (i.e. the second critical structure) can be determined within the second embodiment, under broadest reasonable interpretation, the tissue-penetrating waveforms had to have reached a first critical structure (i.e. the treatment tool) and a second critical structure (i.e. the blood vessel).
In regard to the image sensor being configured to detect the plurality of tissue-penetrating waveforms, Tanaka discloses “The image acquisition section 110 receives the captured image (image data) output (transmitted) from the imaging section 200, and outputs the captured image to the image processing section 150 and the distance information acquisition section 120” [0049]. In order for the image acquisition section 110 (i.e. the image sensor) to receive the image data, under broadest reasonable interpretation, the emitter (i.e. the light source section 500) had to have emitted the tissue-penetrating waveforms.

In regard to determining a distance between the first critical structure and the second critical structure, Tanaka discloses “The distance information acquisition section detects the position of the treatment tool 210 and the position of the specific part from the captured image, and acquires the distance information about the distance from the treatment tool 210 to the specific part based on the detected positon of the treatment tool 210 and the detected position of the specific part” [0062]. Since the distance information acquisition section can acquire the distance information about the distance from the treatment tool 210 (i.e. the first critical structure) and the specific part (i.e. blood vessel, the second critical structure) under broadest reasonable interpretation, the distance information acquisition section can determine a distance between the first critical structure and the second critical structure.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the surgical visualization system of Reiter such that the emitter can emit a plurality of tissue penetrating waveforms selected to reach a first critical structure and a second critical structure and determine a distance between the first critical structure and the second critical structure as disclosed in Tanaka in order to decrease the likelihood of damaging healthy tissue when performing a surgical procedure. When performing surgical procedures, it is important to know the position of the surgical device within the tissue. Using an emitter that can emit tissue-penetrating 
The combination of Reiter and Tanaka does not explicitly teach “a hyperspectral camera”.
Mihailescu teaches “a hyperspectral camera” [0105].
In regard to a hyperspectral camera, Mihailescu discloses “Embodiments using this method can include cameras that are sensitive to visible and/or infrared radiation. As such, the light source may emit in visible or IR. The camera(s) can also be a light-field camera, also called a plenoptic camera, a hyperspectral camera, or a compressive sensing camera” [0105]. Therefore, the camera can include hyperspectral camera that includes the emitter and the receiver disclosed in Reiter. Since the system can include a hyperspectral camera and this camera can act as a receiver, under broadest reasonable interpretation, the control circuit of Reiter can be in communication with the hyperspectral camera.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Reiter and Tanaka so as to include the hyperspectral camera of Mihailescu in order to simplify the imaging apparatus. A hyperspectral camera by definition analyses a wide spectrum of light instead of just assigning primary colors, within the visual light spectrum, to each pixel in the obtained image. By utilizing different spectral bands, the camera can provide more information regarding the target site being imaged. This additional information can allow the surgeon to assess the status of the tissue of the patient and therefore develop a treatment strategy.
In regard to claim 13, due to its dependence on claim 12, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Reiter in view of Tanaka. Likewise, Reiter teaches “The surgical visualization system of Claim 12” [0003].
In regard to a surgical visualization system, Reiter discloses “the present subject matter described here is a Surgical Structured Light (SSL) system that includes a real-time 3D sensor that measures and models the surgical site during a procedure. The present subject matter provides real-time, dynamic 3D visual information of the surgical environment using a standard laparoscopic setup.” [0003]. Since the SSL system can provide real-time, dynamic 3D visual information of the surgical environment, under broadest reasonable interpretation, the SSL system constitutes a surgical visualization system.
Reiter does not explicitly teach “wherein the first critical structure comprises one of a surgical device and an anatomical structure”.
Tanaka teaches “wherein the first critical structure comprises one of a surgical device and an anatomical structure” [0065].
In regard to the first critical structure comprising one of a surgical device and an anatomical structure, Tanaka discloses “It is also possible to capture a blood vessel situated in a deep area of tissue using NBI (described later), and detect the position of the blood vessel. According to the second embodiment, it is possible to detect the position of the treatment tool and the position of the specific part from an image, and it is unnecessary to provide a large-scale apparatus” [0065]. In this case, the blood vessel (i.e. anatomical structure) and the treatment tool constitute critical structures, the assignment of first and second being arbitrary. Since the position of the treatment tool (i.e. the first critical structure) and the position of a blood vessel (i.e. the second critical structure) can be determined within the second embodiment, under broadest reasonable interpretation, the tissue-penetrating 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the surgical visualization system of Reiter so as to include the first critical structure comprising one of a surgical and an anatomical structure as disclosed in Tanaka in order to determine the position of the imaging system relative to the target area. When an endoscope or laparoscope is positioned within the body it is important to determine the position of that instrument when advancing the device to toward the region of interest. Without knowing the distance between the imaging system and the anatomical structure of interest, it is possible for the surgeon to damage surrounding tissue. By determining the distance between the imaging system (i.e. the endoscope or laparoscope) and the anatomical structure, the physician can be made aware of the position of the surgical device and can therefore determine the steps necessary to position the device in the desired location within the patient.
In regard to claim 14, due to its dependence on claim 13, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Reiter in view of Tanaka. Likewise, Reiter teaches “The surgical visualization system of Claim 12” [0003].
In regard to a surgical visualization system, Reiter discloses “the present subject matter described here is a Surgical Structured Light (SSL) system that includes a real-time 3D sensor that measures and models the surgical site during a procedure. The present subject matter provides real-time, dynamic 3D visual information of the surgical environment using a standard laparoscopic setup.” [0003]. Since the SSL system can provide real-time, dynamic 3D visual information of the surgical environment, under broadest reasonable interpretation, the SSL system constitutes a surgical visualization system.

Tanaka teaches “wherein the second critical structure comprises one of a surgical device and an anatomical structure” [0065].
In regard to the first critical structure comprising one of a surgical device and an anatomical structure, Tanaka discloses “It is also possible to capture a blood vessel situated in a deep area of tissue using NBI (described later), and detect the position of the blood vessel. According to the second embodiment, it is possible to detect the position of the treatment tool and the position of the specific part from an image, and it is unnecessary to provide a large-scale apparatus” [0065]. In this case, the blood vessel (i.e. anatomical structure) and the treatment tool constitute critical structures, the assignment of first and second being arbitrary. Since the position of the treatment tool (i.e. the first critical structure) and the position of a blood vessel (i.e. the second critical structure) can be determined within the second embodiment, under broadest reasonable interpretation, the tissue-penetrating waveforms had to have reached a first critical structure (i.e. the treatment tool) and a second critical structure (i.e. the blood vessel).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the surgical visualization system of Reiter so as to include the first critical structure comprising one of a surgical and an anatomical structure as disclosed in Tanaka in order to determine the position of the imaging system relative to the target area. When an endoscope or laparoscope is positioned within the body it is important to determine the position of that instrument when advancing the device to toward the region of interest. Without knowing the distance between the imaging system and the anatomical structure of interest, it is possible for the surgeon to damage surrounding tissue. By determining the distance between the imaging system (i.e. the endoscope or laparoscope) and the anatomical structure, the physician can be made aware of the position of the 
In regard to claim 15, due to its dependence on claim 12, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Reiter in view of Tanaka. Likewise, Reiter teaches “The surgical visualization system of Claim 12, wherein the control circuit comprises a processor […]” [0003, 0041, 0048, 0071, 0075, and 0097].
In regard to a surgical visualization system, Reiter discloses “the present subject matter described here is a Surgical Structured Light (SSL) system that includes a real-time 3D sensor that measures and models the surgical site during a procedure. The present subject matter provides real-time, dynamic 3D visual information of the surgical environment using a standard laparoscopic setup.” [0003]. Since the SSL system can provide real-time, dynamic 3D visual information of the surgical environment, under broadest reasonable interpretation, the SSL system constitutes a surgical visualization system.
In regard to the control circuit, Reiter discloses “The present subject matter provides for a functional SSL for use during laparoscopy […] In one embodiment an IR laser light source is diffracted with a special grating with a known pattern and an IR camera images the scene with the projected pattern and allows for a processor within the user interface to compute a depth image for presentation to the surgeon” [0041]. As stated previously, the processor constitutes a control circuit since it is capable of computing a depth image and presenting it to the surgeon.
Reiter does not teach “a memory communicatively coupled to the processor, and wherein the memory stores instructions executable by the processor to:”, “identify the first critical structure from the plurality of tissue-penetrating waveforms detected by the image sensor”; “identify the second critical structure from the plurality of tissue-penetrating waveforms detected by the image sensor”; or to “determine the distance between the first critical structure and the second critical structure”.

In regard to a memory communicatively coupled to the processor, and wherein the memory stores instructions executable by the processor, Tanaka discloses “The endoscope apparatus and the like according to the embodiments of the invention may include a processor and a memory […] The memory stores a computer-readable instruction. Each section of the endoscope apparatus and the like (e.g. each section of the processor section 200) according to the embodiments of the invention is implemented by causing the processor to execute the instruction” [0142]. In order for the processor to carry out the computer-readable instruction from the memory, under broadest reasonable interpretation, the memory is communicatively coupled to the processor and is configured to store instructions executable by the processor.
In regard to identifying the first critical structure from the plurality of tissue-penetrating waveforms detected by the image sensor and identifying the second critical structure from the plurality of tissue-penetrating waveforms detected by the image sensor, Tanaka discloses “It is also possible to capture a blood vessel situated in a deep area of tissue using NBI (described later), and detect the position of the blood vessel. According to the second embodiment, it is possible to detect the position of the treatment tool and the position of the specific part from an image, and it is unnecessary to provide a large-scale apparatus” [0065]. Since the position of the treatment tool (i.e. the first critical structure) and the position of a blood vessel (i.e. the second critical structure) can be determined (i.e. identified) within the second embodiment, under broadest reasonable interpretation, the tissue-penetrating 
In regard to the image sensor being configured to detect the plurality of tissue-penetrating waveforms, Tanaka discloses “The image acquisition section 110 receives the captured image (image data) output (transmitted) from the imaging section 200, and outputs the captured image to the image processing section 150 and the distance information acquisition section 120” [0049]. In order for the image acquisition section 110 (i.e. the image sensor) to receive the image data, under broadest reasonable interpretation, the emitter (i.e. the light source section 500) had to have emitted the tissue-penetrating waveforms.
In regard to determining a distance between the first critical structure and the second critical structure, Tanaka discloses “The distance information acquisition section detects the position of the treatment tool 210 and the position of the specific part from the captured image, and acquires the distance information about the distance from the treatment tool 210 to the specific part based on the detected positon of the treatment tool 210 and the detected position of the specific part” [0062]. Since the distance information acquisition section can acquire the distance information about the distance from the treatment tool 210 (i.e. the first critical structure) and the specific part (i.e. blood vessel, the second critical structure) under broadest reasonable interpretation, the distance information acquisition section can determine a distance between the first critical structure and the second critical structure.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the surgical visualization system of Reiter such that the emitter can emit a plurality of tissue penetrating waveforms selected to reach a first critical structure and a second critical structure and determine a distance between the first critical structure and the second critical structure as disclosed in Tanaka in order to decrease the likelihood of damaging healthy tissue when performing a surgical procedure. When performing surgical procedures, it is important to know the 
In regard to claim 16, due to its dependence on claim 12, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Reiter. Likewise, Reiter teaches “further comprising a video monitor, wherein the control circuit is further configured to schematically depict the first critical structure and the second critical structure on the video monitor in real time” [0073, 0066].
In regard to a video monitor, Reiter discloses “In accordance with another aspect of the disclosed subject matter, a processor executing software can be provided which encompasses both the algorithms required to reconstruct the scene with the observed imagery as well as the user interface (UI) display 700 which is presented to the surgeon. […] Additionally, a button (not shown) on the laparoscope 110 which can switch between the views on-demand, or a blending of the 2D video onto the 3D structure to view both images simultaneously, if so desired” [0073]. Since the user interface display 700, can display 2D video onto the 3D structure to view the images simultaneously, under broadest reasonable interpretation the display 700 constitutes a video monitor that contains a control circuit (i.e. a processor) that is configured to schematically depict the first and second critical structures. 
In regard to depicting structures in real-time, Reiter discloses “The system of claim 1, wherein the second camera takes real time intraoperative images of the target area” [Claim 6] and that “The present disclosure provides for real-time, dynamic 3D visual information of the surgical environment 
In regard to claim 17, due to its dependence on claim 16, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Reiter. Likewise, Reiter teaches “wherein the emitter is further configured to emit a structured light pattern configured to reach a surface, wherein the image sensor is further configured to detect the structured light pattern, wherein the control circuit is further configured to: receive data representative of a three-dimensional representation of the surface from the structured light pattern detected by the image sensor” [Claim 1, 0040, 0041].
In regard to the emitter being configured to emit a structured light pattern configured to reach a surface, Reiter discloses “a light source, the light source producing light at a frequency invisible to the human eye; a dispersion unit, the dispersion unit projecting a predetermined pattern of light from the invisible light source; an instrument, the instrument projecting the predetermined pattern of invisible light onto a target area” [Claim 1]. In this case, the light source coupled with the dispersion unit constitutes an emitter because it is capable of producing light and projecting that light in a predetermined pattern. Additionally, since the instrument projects the predetermined pattern of light onto a target area, under broadest reasonable interpretation, this predetermined pattern of light constitutes a structured light pattern that is configured to reach a surface (i.e. a target area). 

In regard to a control circuit being configured to receive data representative of a three-dimensional representation of the surface from the structured light pattern detected by the image sensor, Reiter discloses “The present subject matter provides for a functional SSL for use during laparoscopy […] In one embodiment an IR laser light source is diffracted with a special grating with a known pattern and an IR camera images the scene with the projected pattern and allows for a processor within the user interface to compute a depth image for presentation to the surgeon” [0041]. A laparoscopy, by definition includes inserting a surgical device such as a fiber-optic instrument to view organs or perform small-scale surgery within the abdominal cavity, and in this case, the position of this surgical device is provided though the Surgical Structured Light (SSL) system. In order for the processor to be able to compute a depth image to present to the surgeon (i.e. on a display), the processor had to have been in signal communication with the image sensor (i.e. the IR camera). Additionally, since the second camera can receive the pattern of light (i.e. the structured light pattern) and knowing this structure of light makes it possible to compute a three-dimensional image [0040, Claim 1] and the processor is in signal communication with the image sensor, under broadest reasonable interpretation, the control circuit (i.e. processor) is configured to receive data representative of a three-dimensional representation of the surface from the structured light pattern detected by the image sensor (i.e. the IR camera).
In regard to claim 18, due to its dependence on claim 17, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Reiter. Likewise, Reiter teaches “wherein the control circuit is further configured to: generate an image based on the three-dimensional representation of the surface; and83 302465301 v1Attorney Docket No. END8607USNP1/180232-1overlay the schematic depiction of the first critical structure and the second critical structure on the image” [0018, 0064, 0073].
In regard to generating an image based on the three-dimensional representation of the surface, Reiter discloses “This present subject matter provides real-time, dynamic 3D visual information of the surgical environment using a standard laparoscopic set up. This capability allows registration of pre- and intra-operative imaging, online metric measurements of tissue, and improved navigation and safety within the surgical field” [0018]. Since real-time, dynamic 3D visual information of the surgical environment can be displayed, under broadest reasonable interpretation, the control circuit (i.e. processor) had to have been configured to generate an image based on the three dimensional representation of the surface.
In regard to overlaying, the schematic depiction of the first critical structure and the second critical structure on the image, Reiter discloses “One embodiment of the present disclosure comprises software including registration and modeling software to take the 3D point clouds, build meshes from these clouds, and texture map the 2D imagery onto the models. This software is operated by processors housed within the user interface which includes a display for the surgeon's viewing of the surgical site” [0064]. Furthermore, Reiter discloses “In accordance with another aspect of the disclosed subject matter, a processor executing software can be provided which encompasses both the algorithms required to reconstruct the scene with the observed imagery as well as the user interface (UI) display 700 which is presented to the surgeon. […] Additionally, a button (not shown) on the laparoscope 110 which can switch between the views on-demand, or a blending of the 2D video onto the 3D structure to view both images simultaneously, if so desired” [0073]. Since the 2D video can be blended onto the 3D .
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Reiter et al. US 20140336461 A1 “Reiter” and Tanaka et al. US 20160038004 A1 “Tanaka” as applied to claims 1, 3-4, 6-9, and 11 above, and further in view of Agrawal et al. US 20160374541 A1 “Agrawal”.
In regard to claim 5, due to its dependence on claim 1, this claim inherit the references disclosed therein. That being said, the combination of Reiter and Tanaka does not teach “wherein the surgical device comprises an aspirating needle”.
Agrawal teaches “wherein the surgical device comprises an aspirating needle” [FIG. 10C, 0130].
In regard to an aspirating needle, Agrawal discloses “FIG. 2C illustrates the endoscope 118 shown in FIG. 10B with an aspiration needle 1007 according to one embodiment. In cases where the operative site 1003 includes a lesion for biopsy, the distal leader section 317 articulated in the direction marked by arrow 1006 to convey the aspiration needle 1007 to target the lesion” [0130]. Therefore, under broadest reasonable interpretation the surgical device (i.e. the endoscope 118) includes an aspiration (i.e. aspirating) needle.
. 
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Reiter et al. US 20140336461 A1 “Reiter” and Tanaka et al. US 20160038004 A1 “Tanaka” as applied to claims 1, 3-4, 6-9, and 11 above, and further in view of Frangioni et al. US 20180310829 A1 “Frangioni”.
In regard to claim 19, Reiter teaches the “image sensor” [0082, 0040, Claim 1].
In regard to an image sensor configured to detect the plurality of tissue-penetrating waveforms, Reiter discloses “The reception channel receives all of the light in the scene, both the blue pattern light and all of the standard light of the surgical site” [0082]. Since the reception channel receives all of the light of the surgical site, under broadest reasonable interpretation the reception channel constitutes a receiver that is capable of detecting the plurality of tissue-penetrating waveforms. Furthermore, Reiter discloses “By knowing the structure of the pattern of light received by the camera, it is possible to compute 3D information” [0040] and an imaging system comprising a first camera; a second camera […] wherein the second camera images the target area and predetermined pattern of invisible light to compute a three-dimensional image” [Claim 1]. Since the second camera can receive the pattern of light to compute a three-dimensional image, under broadest reasonable interpretation, this camera constitutes a receiver.

In regard to receiving data from an image sensor representative of a first image of a first structure obscured by tissue intermediate the image sensor and the first structure and receiving data from the image sensor representative of a second image of a second structure obscured by tissue intermediate the image sensor and the second structure, Tanaka discloses “In regard to the hidden portion of the surgical device, Tanaka discloses “According to the second embodiment, it is possible to assign a detection mark to a part (e.g., the handle of the treatment tool) that is necessarily observed, and detect the position of the end of the treatment tool that is hidden behind tissue based on the position of the mark detected from the image and size information about the treatment tool (as described later)” [0065]. Therefore, the position of the end of the treatment tool that is hidden behind tissue can be detected.
In regard to receiving data from the receiver representative of the image of the hidden portion of the surgical device, Tanaka discloses “the image acquisition section 110 acquires the captured image that has been captured by the imaging section 200 and includes an image of the specific part (e.g., blood vessel) and the treatment tool” [0062]. As stated previously, the surgical device (i.e. the treatment tool) can be hidden behind tissue. Since the image acquisition section 110 can receive image data indicative of the treatment tool and the treatment tool and the treatment tool can be hidden behind tissue, under broadest reasonable interpretation, the image acquisition section is capable of receiving data from the receiver representative of the image of the hidden portion of the surgical device.

In regard to determining a distance between the first structure and the second structure, Tanaka discloses “The distance information acquisition section detects the position of the treatment tool 210 and the position of the specific part from the captured image, and acquires the distance information about the distance from the treatment tool 210 to the specific part based on the detected positon of the treatment tool 210 and the detected position of the specific part” [0062]. Since the distance information acquisition section can acquire the distance information about the distance from the treatment tool 210 (i.e. the first critical structure) and the specific part (i.e. blood vessel, the second critical structure) under broadest reasonable interpretation, the distance information acquisition section can determine a distance between the first critical structure and the second critical structure.
It would have been obvious to one or ordinary skill in the art before the effective filing date of the instant application to combine the processor of Reiter with the memory and the display of the hidden portion of the surgical device as disclosed in Tanaka in order to store the instructions to be executed by the control circuit. By having a memory to store the instructions of receiving data from the receiver and providing the image of the hidden portion of the surgical device to the display the physician does not have to create the program whenever a measurement is desired in a surgical procedure. Once the instructions stored in memory have been executed by the processor, the image of the surgical device within the patient can be presented to the physician and allow for the assessment of the position of the surgical device relative to the tissue of interest.

Reiter does not teach “A non-transitory computer readable medium storing computer readable instructions which, when executed, causes a machine to:”.
Frangioni teaches “A non-transitory computer readable medium storing computer readable instructions which, when executed, causes a machine to:” [0114].
In regard to a non-transitory computer readable medium storing computer readable instructions, Frangioni discloses “For instance, it is expressly contemplated that the components and/or elements described herein can be implemented as software being stored on a tangible (non-transitory) computer-readable medium (e.g., disks/CDs/RAM/EEPROM/etc.) having program instructions executing on a computer, hardware, firmware, or a combination thereof” [0114]. Therefore, a non-transitory computer readable medium can store the software for carrying out a specific process.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Reiter and Tanaka so as to include the non-transitory computer readable medium disclosed in Frangioni in order to determine the position of the imaging system relative to the target area. By having a non-transitory computer readable medium to store the instructions of receiving data from the receiver and providing the image of the hidden portion of the surgical device to the display the physician does not have to create the program whenever a measurement is desired in a surgical procedure. Once the instructions stored in non-transitory computer readable medium have been executed by the processor, the image of the surgical device within the patient can be presented to the physician and allow for the assessment of the position of the surgical device relative to the tissue of interest. When an endoscope or laparoscope is positioned within the body it is important to determine the position of that instrument when advancing the device to toward the region of interest. By determining the distance between the imaging system (i.e. the endoscope or 
In regard to claim 20, due to its dependence on claim 19, this claim inherits the references disclosed therein. That being said, Reiter teaches to “receive data from a receiver configured to detect a structured light pattern on a surface; generate a three-dimensional rendering of the surface from the data; provide the three-dimensional rendering of the surface to the display; and overlay, on the display, the first image of the first hidden structure and the second image on the second hidden structure over the three-dimensional rendering of the surface” [0040, Claim 1, 0018, 0064, 0073].
In regard to receiving data from a receiver configured to detect a structured light pattern, Reiter discloses “By knowing the structure of the pattern of light received by the camera, it is possible to compute 3D information” [0040] and “an imaging system comprising a first camera; a second camera […] wherein the second camera images the target area and predetermined pattern of invisible light to compute a three-dimensional image” [Claim 1]. Since the second camera can receive the pattern of light (i.e. the structured light pattern), under broadest reasonable interpretation, the second camera constitutes a receiver that is configured to detect a structured light pattern on a surface. 
In regard to generating a three-dimensional rendering of the surface from the data and providing the three-dimensional rendering of the surface to the display, Reiter discloses “This present subject matter provides real-time, dynamic 3D visual information of the surgical environment using a standard laparoscopic set up. This capability allows registration of pre- and intra-operative imaging, online metric measurements of tissue, and improved navigation and safety within the surgical field” [0018]. Since real-time, dynamic 3D visual information of the surgical environment can be displayed, under broadest reasonable interpretation, the control circuit (i.e. processor) had to have been 
In regard to overlaying, the schematic depiction of the first hidden structure and the second hidden structure over the three-dimensional rendering of the surface, Reiter discloses “One embodiment of the present disclosure comprises software including registration and modeling software to take the 3D point clouds, build meshes from these clouds, and texture map the 2D imagery onto the models. This software is operated by processors housed within the user interface which includes a display for the surgeon's viewing of the surgical site” [0064]. Furthermore, Reiter discloses “In accordance with another aspect of the disclosed subject matter, a processor executing software can be provided which encompasses both the algorithms required to reconstruct the scene with the observed imagery as well as the user interface (UI) display 700 which is presented to the surgeon. […] Additionally, a button (not shown) on the laparoscope 110 which can switch between the views on-demand, or a blending of the 2D video onto the 3D structure to view both images simultaneously, if so desired” [0073]. Since the 2D video can be blended onto the 3D structure such that both images are viewed simultaneously, under broadest reasonable interpretation, the processor (i.e. control circuit) had to have been configured to overlay the first image of the first hidden structure with the second image of the second hidden structure (i.e. the different views) onto the three-dimensional rendering of the surface (i.e. the 3D structure). In this case, the intra-operative images represent an image of the hidden portion of the surgical device, since a surgical device is inherently located within the tissue when an intra-operative image is taken. Since registration can be performed between pre- and intra-operative imaging and the software (i.e. located within the processor (i.e. control circuit)) includes registration software, under broadest reasonable interpretation, the first hidden structure and the second hidden structure can be overlaid on the three-dimensional representation of the surface. 

Frangioni teaches “A non-transitory computer readable medium storing computer readable instructions which, when executed, causes a machine to:” [0114].
In regard to a non-transitory computer readable medium storing computer readable instructions, Frangioni discloses “For instance, it is expressly contemplated that the components and/or elements described herein can be implemented as software being stored on a tangible (non-transitory) computer-readable medium (e.g., disks/CDs/RAM/EEPROM/etc.) having program instructions executing on a computer, hardware, firmware, or a combination thereof” [0114]. Therefore, a non-transitory computer readable medium can store the software for carrying out a specific process.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Reiter and Tanaka so as to include the non-transitory computer readable medium disclosed in Frangioni in order to determine the position of the imaging system relative to the target area. By having a non-transitory computer readable medium to store the instructions of receiving data from the receiver and providing the image of the hidden portion of the surgical device to the display the physician does not have to create the program whenever a measurement is desired in a surgical procedure. Once the instructions stored in non-transitory computer readable medium have been executed by the processor, the image of the surgical device within the patient can be presented to the physician and allow for the assessment of the position of the surgical device relative to the tissue of interest. When an endoscope or laparoscope is positioned within the body it is important to determine the position of that instrument when advancing the device to toward the region of interest. By determining the distance between the imaging system (i.e. the endoscope or laparoscope) and the anatomical structure, the physician can be made aware of the position of the .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Reiter et al. US 20140336461 A1 “Reiter” and Tanaka et al. US 20160038004 A1 “Tanaka” and as applied to claims 1, 3-4, 6-9, and 11 above, and further in view of Rabindran et al. US 20200315721 A1 “Rabindran”.
In regard to claim 10, due to its dependence on claim 9, this claim inherits the references disclosed therein. That being said, the Reiter teaches the “control circuit” [0041] and Tanaka teaches the “distance between the hidden portion of the surgical device and the anatomical structure” [0062].
In regard to the control circuit, Reiter discloses “discloses “The present subject matter provides for a functional SSL for use during laparoscopy […] In one embodiment an IR laser light source is diffracted with a special grating with a known pattern and an IR camera images the scene with the projected pattern and allows for a processor within the user interface to compute a depth image for presentation to the surgeon” [0041]. As stated previously, the processor constitutes a control circuit since it is capable of computing a depth image and presenting it to the surgeon.
In regard to determining a distance between the hidden portion of the surgical device and the anatomical structure, Tanaka discloses “The distance information acquisition section detects the position of the treatment tool 210 and the position of the specific part from the captured image, and acquires the distance information about the distance from the treatment tool 210 to the specific part based on the detected positon of the treatment tool 210 and the detected position of the specific part” [0062]. Since the distance information acquisition section can acquire the distance information about the distance from the treatment tool 210 (i.e. the first critical structure) and the specific part (i.e. blood vessel, the second critical structure) under broadest reasonable interpretation, the distance information acquisition section can determine a distance between the first critical structure and the second critical structure.

The combination of Reiter and Tanaka does not explicitly teach “wherein the control circuit is further configured to issue an alert when the distance between the hidden portion of the surgical device and the anatomical structure reaches a threshold minimum distance”.
Rabindran teaches “wherein the control circuit is further configured to issue an alert when the distance between the hidden portion of the surgical device and the anatomical structure reaches a threshold minimum distance” [0196].
In regard to issuing an alert when the distance between the hidden portion of the surgical device and the anatomical structure reaches a threshold minimum distance, Rabindran discloses “In some embodiments, force limits may be used in combination with distance limits. To provide feedback to the clinicians, in some embodiments the system can sound an alert when the limit is reached, or neared (e.g. haptics, auditory, visual, tactile, etc.)” [0196]. Since the alert is issued by the system when a limit (i.e. a threshold) distance is reached or neared (i.e. a minimum distance), under broadest reasonable interpretation, the control circuit can be configured to issue an alert when the distance 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Reiter and Tanaka so as to include the issuing of the alert as disclosed in Rabindran in order to warn the physician when the surgical device has reached a specific point within the anatomical structure. In order to minimize the potential for damage to surrounding tissue it is important to know the location of surgical devices within the body. By issuing a warning or alert to the physician when a minimum threshold distance has been reached, the physician can then make minor adjustments or be more conservative when moving the surgical device within the tissue. This would make positioning of the surgical device within the body easier and therefore it would be obvious to try.
Response to Arguments
Applicant’s arguments, see Remarks page 14, filed 01/19/2021, with respect to the objections to the specification and the drawings have been fully considered and are partially persuasive given the amendments to these sections. With respect to FIG. 48, FIG. 48: As written, the specification states “The surgical visualization system 2600 can also include a structured light source and a receiver/image sensor 2068 […]” [0233], however FIG. 48 does not include the label 2068. The examiner believes that this could be a typo. FIG. 48 includes a receiver 2608, which the examiner assumes is the same as the receiver/image sensor 2068. The examiner recommends confirming whether this assumption is correct and amending either the specification or FIG. 48 to remedy this issue. Thus, some of the objections to the specification and the drawings in the non-final office action of 10/20/2020 have been withdrawn. 
Applicant’s arguments, see Remarks page 14, filed 01/19/2021, with respect to the rejection of the claims under 35 U.S.C. 103 have been fully considered and are persuasive given the amendments to 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Balbierz et al. US 20020026127 A1 “Balbierz”.
Balbierz is pertinent to the applicant’s disclosure because it discloses “In various embodiments separate wavelengths can be used to simultaneously sample different locations within tissue site 5'. In an embodiment shown in FIG. 7 a first interrogation wavelength or group of wavelengths 7' can be used to sample a local first volume 5sv1 and a second wavelength or group wavelengths 7" for a second volume 5sv2” [0055].
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SELMER whose telephone number is (571)272-6190.  The examiner can normally be reached on Mon. - Fri. 7:30-4:30 (Alternate Fridays Off).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Hoekstra can be reached on (571) 272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.E.S. /Examiner, Art Unit 3793                                                                                                                                                                                                        
/JEFFREY G HOEKSTRA/Supervisory Patent Examiner, Art Unit 3793